ORDER

PER CURIAM.
Brian Howard appeals from the trial court’s judgment entered upon a jury verdict convicting him of third-degree domestic assault. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court committed no error in entering its judgment and sentence. An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).